DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
Claim Objections
Claim 14 is objected to because the semicolon before the period should be removed.
Claim 17 should read “the slip cover being 
Claim 20 should read “wherein the [[is]] zipper is located”.
Claim 21 should read “a plurality of holes”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,088,139 to Bloom in view of US Patent 6,199,230 to Parikh and US Patent 6,505,366 to Lied.

Regarding claim 15, the combination from claim 14 discloses a fastener sized and configured to maintain the closed configuration; the fastener comprising a first end (32 - Bloom) releasably connectable to a second end (34 – Bloom).
Regarding claim 16, the combination from claim 14 discloses wherein the U-shape is formed in a plane containing the longitudinal major axis and the minor axis (when the lounge is folded, the U-shape is in the claimed plane).
Regarding claim 31, the combination from claim 14 discloses wherein the entire sidewall is perpendicular to the plane containing the major axis and the minor axis in the open configuration and in the closed configuration (the block-shaped sidewall (Bloom/Parikh) would be perpendicular to the plane as claimed).

Regarding claim 33, the combination from claim 14 discloses wherein the U-shape includes an inner U- shape nested inside an outer U-shape (when one portion of the sidewall is moved inward toward the other portion (see claim 14 rejection), the two portions of the sidewall form inner and outer U-shapes as claimed).
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent D330,139 to Bloom (“Bloom Design”) in view of Parikh and US Published Application 2009/0293198 to Fodge.
Regarding claim 17, Bloom Design discloses a lounge, comprising: a cylindrical wall defining a central lumen having a proximal end and a distal end (Fig. 1, proximal end is at the upper side of the wall and distal end is at the lower side of the wall); the wall having an inner surface and an outer surface interconnected by a top end and a bottom end (Fig. 1); the inner surface and the outer surface defining a wall thickness (Fig. 1).  Bloom Design fails to disclose the material of the wall.  However, Parikh discloses a lounge in which the wall is foam (see abstract, for example).  It would have been obvious to one of ordinary skill to have used foam for the walls because doing so only involves choosing from a finite number of predictable materials to use in a children’s lounge.  Bloom Design fails to disclose a slip cover.  However, Parikh discloses a lounge with a slip cover defining an interior space (Fig. 3) having an opening (20); the slip cover being sized and configured to receive and encompass the foam wall 
Regarding claim 20, the combination from claim 17 fails to disclose where the zipper would be positioned.  However, Bloom Design discloses positioning a zipper along the distal end of the sidewall (Fig. 2).  It would have been obvious to one of ordinary skill to have positioned the zipper along the distal end of the sidewall because doing so only involves a mere rearrangement of known parts (i.e. moving the zipper) having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Further, the modification only requires choosing from a finite number of predictable locations for the zipper.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom Design, Parikh and Fodge, further in view of US Patent 2,992,440 to Revolt.
.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom Design, Parikh and Fodge, further in view of US Patent 8,316,482 to Martin.
Regarding claim 22, the combination from claim 17 fails to disclose a scallop.  However, Martin discloses a lounge including a scallop (103B – Fig. 1) in the top end of the sidewall.  It would have been obvious to one of ordinary skill to have included a scallop in the combination to make placing the infant into the lounge easier, as taught by Martin (Col. 3, lines 58-60).  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom Design, Parikh and Fodge, further in view of US Patent 7,743,442 to Maloney.
Regarding claim 23, the combination from claim 17 fails to disclose a toy head.  However, Maloney discloses a lounge including a plush toy head (146 – Fig. 1) connected to the cover.  It would have been obvious to one of ordinary skill to have included a toy head on the cover in the combination to make the lounge more fun for the child.  
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom Design, Parikh and Fodge, further in view of Lied.
Regarding claim 24, the combination from claim 17 discloses wherein, when in an open configuration, the sidewall is upstanding from the base and the inner surface of 
Regarding claim 25, the combination from claim 24 discloses wherein the lounge has a closed configuration in which the interior of the lounge is reduced in size and the oval shape is flattened by moving the inner surface of the sidewall closer together and folded by breaking the axis of the oval (Bloom Design Fig. 4 – the interior is reduced, the oval is flattened and the axis of the oval is broken).  The combination fails to disclose whether the axis is the major or minor axis.  However, folding along the minor axis (and thereby breaking the major axis would have been obvious to one of ordinary skill because it only involves choosing from a finite number of predictable orientations for the fold.  Further, folding along the minor axis would allow for a clean, symmetrical look to the folded lounge.
Allowable Subject Matter
Claims 1, 5 and 26-30 are allowed.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered and some are persuasive while others are not persuasive. 
As to applicant’s arguments and amendment to claim 1, these are persuasive.  Claim 1 and the claims that depend from claim 1 are allowed.
As to applicant’s argument regarding claim 14 (page 12), see the rejection above based on Parikh and Lied, which disclose the parallel sidewalls and oval shape, respectively.  As noted in the rejection, placing the four Velcro pieces at the top, bottom and sides of the lounge would have been obvious (a) to keep a balanced, symmetrical distribution of the Velcro, (b) because the modification only requires choosing from a finite number of predictable locations for the Velcro pieces and (c) because the modification only requires a mere rearrangement of the Velcro pieces.
As to applicant’s arguments regarding claim 17 (page 13), see the new rejection above based on Bloom Design, Parikh and Fodge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734